)'tll               Case 2:18-mj-11662-RBM                          Document 1 Filed 12/19/18 PageID.1 Page 1 of 12
 Jur '(l.D~4'66 (Rev. 04/10) Application for a Search Warrant
)tJ'>~    \\
 ti-\\~                                         UNITED STATES DISTRICT COURT
                                                                                for the
                                                                    Southern District of California

                        In the Matter of the Search of                             )
                    (Briefly describe the property to be searched                  )
                     or identify the person by name and address)                   )        Case No.
                                                                                   )
           Cell Site information held by Sprint PCS, headquartered
            at 6480 Sprint Parkway Overland Park, Kansas 66251                     )
                                                                                   )
                                                                                                                   '18MJ 11662
                                                      APPLICATION FOR A SEARCH WARRANT
                   I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
           penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
           property to be searched and give its location):
                                                                        SEE ATTACHMENT A
                                                                     (INCORPORATED HEREIN)
           located in the - - - - - - - - District of                   ------~~---~
                                                                                       Kansas            , there is now concealed (identify the
           person or describe the property to be seized):

                                                               SEE ATTACHMENT B
                                                            (INCORPORATED HEREIN)
                     The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                           ~evidence of a crime;
                           ~contraband, fruits of crime, or other items illegally possessed;
                           rJ property designed for use, intended for use, or used in committing a crime;
                           0 a person to be arrested or a person who is unlawfully restrained.
                     The search is related to a violation of:
                        Code Section                                                       Offense Description
                   21 U.S.C. §§ 952, 960, and                Importation and conspiracy to import Methamphetamine and Fentanyl.
                   963


                     The application is based on these facts:
                                                       SEE AFFIDAVIT OF SPECIAL AGENT ANDREW SCHLOE

                      ~ Continued on the attached sheet.
                     0 Delayed notice of _ _· days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                       under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                          ~             Applicant's signature

                                                                                                 Andrew Schloe, HSI Special Agent
                                                                                                        Printed name and title

           Sworn to before me and signed in my presence.


           Date:
                            I      I

           City and state: El Centro, California                                       Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                        Printed name and title
   Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.2 Page 2 of 12



                               ATTACHMENT A

      This warrant applies to records and information associated with the cellular

telephone number 775-412-8519, Target Data, that are stored at premises controlled

by Sprint PCS, headquartered at 6480 Sprint Parkway Overland Park, KS 66251.
   Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.3 Page 3 of 12




                                  ATTACHMENT B
   I.      Information to be Disclosed by the Provider
        To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any information that has
been deleted but is still available to the Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(f), the Provider is required to disclose to
the government the following information pertaining to the Account listed in
Attachment A for the time period of May 20, 2018 up to and including August 20,
2018:
           a. The following information about the customers or subscribers of the
              Account:
                 1. Names (including subscriber names, user names, and screen
                      names);
                11. Addresses (including mailing addresses, residential addresses,
                      business addresses, and e-mail addresses);
                111. Local and long distance telephone connection records;
                1v. Records of session times and durations, and the temporarily
                      assigned network addresses (such as Internet Protocol ("IP")
                      addresses) associated with those sessions;
                 v. Length of service (including start date) and types of service
                      utilized;
                Vl.   Telephone or instrument numbers (including MAC addresses,
                      Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                      Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                      Mobile Identification Number ("MIN"), Subscriber Identity
                      Modules ("SIM"), Mobile Subscriber Integrated Services Digital
  Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.4 Page 4 of 12




                       Network Number ("MSISDN"); International Mobile Subscriber
                       Identity Identifiers ("IMSI"), or International Mobile Equipment
                       Identities ("IMEi");
                vii. Other subscriber numbers or identities (including the registration
                       Internet Protocol ("IP") address); and
               vm. Means and source of payment for such service (including any
                       credit card or bank account number) and billing records.
            b. All records and other information (not including the contents of
               communications) relating to wire and electronic communications sent
               or received by the Account, including:
                  1.   the date and time of the communication, the method of the
                       communication, and the source and destination of the
                       communication (such as the source and destination telephone
                       numbers (call detail records), email addresses, and IP addresses);
                       and
                 11.   information regarding the cell towers and sectors through which
                       the communications were sent and received.


   II.      Information to be Seized by the Government
         All information described above in Section I that constitutes evidence and
instrumentalities of violations of 21 U.S.C. §§ 952, 960, and 963 during the period
of May 20, 2018 up to and including August 20, 2018.
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.5 Page 5 of 12




     AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
           I, Special Agent Andrew Schloe, having been duly sworn, do hereby state that the
 3
     following is true to my knowledge and belief.
 4
                                         INTRODUCTION
 5
            1.     This affidavit supports an application for a warrant for information associated
 6
     with Sprint PCS telephone number 775-412-8519 (the "Target Data"), including
 7
     subscriber information, telephone toll data, and cell-site geo-location information, for the
 8
     period of May 20, 2018 up to and including August 20, 2018. As set forth below, probable
 9
     cause exists to believe that the Target Data contains evidence of the importation of
10
     controlled substances, in violation of 21 U.S.C. §§ 952, 960, and 963. The Target Data is
11
     currently in the possession of Sprint PCS, headquartered at 6480 Sprint Parkway Overland
12
     Park, KS 66251. This affidavit is made in support of an application for a search warrant
13
     under 18 U.S.C. § 2703( c)(1 )(A) to require Sprint PCS to disclose to the government copies
14
     of the information further described in Section I of Attachment B. Upon receipt of the
15
     information described in Section I of Attachment B, government-authorized persons will
16
     review the information to locate items described in Section II of Attachment B.
17
                                 TRAINING AND EXPERIENCE
18
           2.      I am an "investigative or law enforcement officer of the United States" within
19
     the meaning of Title 18, United States Code, Section 2510 (7), that is an officer of the
20
     United States who is empowered by law to conduct investigations of and to make arrests
21
     for offenses enumerated in Title 18, United States Code, Section 2516. As a Special Agent
22
     with HSI, I am cross-designated under Title 21 to investigate criminal violations of the
23
     Controlled Substances Act. My responsibilities include investigating and enforcing
24
     violations of Federal law including, but not limited to, the enforcement of Federal narcotics
25
     laws, Immigration laws, the Money Laundering Control Act, and various Customs
26
     violations.
27
           3.      I have been employed as a Special Agent with Homeland Security
28
     Investigations (HSI) since September 201 7. I am currently assigned to the ICE/HSI Office
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.6 Page 6 of 12



 1 of Assistant Special Agent in Charge in El Centro, California. My formal education
 2 includes a Bachelor of Arts Degree in International Conflict Analysis and Resolution from
 3 George Mason University. During October 2017, I attended the Federal Law Enforcement
 4 Training Center (FLETC) in Glynco, Georgia. At FLETC, I received formalized training
 5 in various investigative techniques required of every Special Agent candidate before
 6 becoming a Special Agent with HSI. Following my successful completion of the academy
 7 at FLETC, I was assigned to the HSI ASAC Calexico's Contraband Smuggling 3 (CS3)
 8 group. As a Special Agent with the CS3, my primary duties involve the investigation of
 9 transnational criminal organizations that smuggle contraband in, around, and        thr~mgh

1O Imperial County, California. Prior to this employment, I was a Police Officer in Arlington
11 County, Virginia and I am currently a Military Intelligence Officer in the United States
12 Army Reserve.
13         4.    I have also received training in the field of narcotics enforcement. I have
14 attended numerous drug investigation training courses administered by other law
15 enforcement agencies and related professional organizations. I have participated in all
16 aspects of narcotic investigations from street-level distributors to large-scale trafficking
17 organizations. I have received training and have gained experience investigating
18 international, national, and regional criminal organizations engaged in conspiracies to
19 manufacture and/or possess with intent to distribute controlled substances, including
20 marijuana, methamphetamine, cocaine, heroin, and other controlled substances and
21 precursor materials. From my training and experience, I have become familiar with the
22 techniques and methods utilized by drug distributors.
23         5.    I have interviewed and operated informants, executed search warrants,
24 arrested and interviewed subjects, conducted physical surveillances, utilized electronic and
25 video surveillance, seized property and assets, and testified in state trial courts. I have
26 participated in ten or more investigations involving the organized distribution of controlled
27
   substances. I have directed, as a case agent, and/or participated in drug trafficking
28
                                                 2
         Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.7 Page 7 of 12


                                                                                              :,
                                                                                              !'
 1 investigations. I have been the lead investigator, or participated in, investigation$; that
     1



                                                                                              L
 2 utilized court ordered interception of wire and/or electronic communications. I have'. also
 3 reviewed numerous records of interviews conducted by other drug investigators. During
 4
         my employment with HSI, I have routinely spoken with other agents who investigate the
 5
         distribution of drugs. This includes, but is not limited to, agents from U.S. Border Patrol
 6
         (USBP), the Drug Enforcement Administration (DEA), Bureau of Alcohol, Tobacco,
 7
         Firearms, and Explosives (ATF), Bureau of Land Management (BLM), as well as other
 8
         state/local and federal agencies, who have related to me the substance of their similar
 9
10 experiences and the results of their own narcotics investigations and interviews. As a result
11 of these conversations and during the course of my employment, I have become
12 knowledgeable with the distribution and trafficking methods employed by drug traffickers
13 to smuggle, import, safeguard, store, transport, and distribute drugs. I also know that drug
14 traffickers often require the use of a telephone facility to negotiate times, places, schemes,
15 and manners for importing, possessing, concealing, manufacturing, and distributing
16
   controlled substances and for arranging the disposition of proceeds from the sales of
17
   controlled substances.
18
          6.    Based upon my training and experience as a Special Agent, and consultations
19
   with law enforcement officers experienced in narcotics smuggling investigations, and all
20
21 the facts and opinions set forth in this affidavit, I submit the following:
                a.     Drug smugglers will use cellular telephones because they are mobile
22                     and they have instant access to telephone calls, text, web, and voice
23                     messages.

24
                      b.    Drug smugglers will use cellular telephones because they are able to
25                          actively monitor the progress of their illegal cargo while the
26                          conveyance is in transit.

27
28
                                                      3
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.8 Page 8 of 12



                  c.    Drug smugglers and their accomplices will use cellular telephones
 1
                        because they can easily arrange and/or determine what time their
 2                      illegal cargo will arrive at predetermined locations.
 3
                  d.    Drug smugglers will use cellular telephones to direct drivers to
 4
                        synchronize an exact drop off and/or pick up time of their illegal
 5                      cargo.
 6
                 e.     Drug smugglers will use cellular telephones to notify or warn their
 7
                        accomplices of law enforcement activity to include the presence and
 8                      posture of marked and unmarked units, as well as the operational
                        status of checkpoints and border crossings.
 9
10
                 f.     Drug smugglers and their co-conspirators often use cellular telephones
11                      to communicate with load drivers who transport their narcotics and/or
12                      drug proceeds.

13
14
                 g.     The use of cellular telephones by conspirators or drug smugglers tends
                        to generate evidence that is stored on the cellular telephones, including,
15                      but not limited to emails, text messages, photographs, audio files, call
16                      logs, address book entries, IP addresses, social network data, and
                        location data.
17
                        FACTS IN SUPPORT OF PROBABLE CASUE
18
19         8.    On August 20, 2018, at approximately 0620 hours, Celso Roberto LOPEZ
20 Tambito (LOPEZ), a Mexican Citizen and United States Legal Permanent Resident (LPR),
21   presented a valid LPR card and applied for entry into the United States at the Andrade,
22 California Port of Entry (POE). LOPEZ was the registered owner, driver, and sole occupant
23   of a 2002 Ford Windstar, bearing California license plates.

24         9.    CBPO K. Lee and CEO R. A very were performing pre-primary roving
25 operations with CEO Avery's Human Narcotic Detection Dog (HNDD) when his HNDD
26 alerted to the passenger side sliding door of the vehicle. CBPOs referred the vehicle
27 through to secondary for further inspection.

28
                                                  4
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.9 Page 9 of 12



 1         10.   In secondary, CBPO E. Gutierrez approached the mm1van and took an
 2 additional negative Customs and Border Protection Declaration from the driver and sole
 3 occupant, LOPEZ. LOPEZ was removed from the vehicle and escorted to the vehicle
 4 secondary office. CEO Avery approached the vehicle in secondary and conducted an
 5 intensive canine search of the vehicle. Additionally, his HNDD alerted to the undercarriage
 6 and driver's side door panel of the vehicle behind the front driver's seat. CBPO Gutierrez
 7 and CBPO Mendez began searching the vehicle. Their search revealed one hundred fifty-
 8 two (152) plastic wrapped packages containing a crystalline substance. The packages were
 9 located inside of the driver and passenger sidewalls, passenger sliding door panel, and the
10 spare tire. The total weight of the packages was 71.84 kilograms (158.38 pounds).
11         11.   LOPEZ was arrested, waived his Miranda Rights and agreed to speak with
12 Agents. LOPEZ stated that he was the registered owner of the vehicle and the user of two
13 cellphones found in his possession, one of which, cellular telephone #2, utilized the number
14 775-412-8519 (the Target Data). LOPEZ advised that while visiting his wife in
15 Algodones, Mexico, his brother-in-law borrowed his vehicle. LOPEZ received the vehicle
16 back from his brother-in-law and did not notice any changes in appearance or operation.
17 He drove the vehicle across the border into the United States and was stopped. Shortly
18 after, LOPEZ was confronted about the methamphetamine discovered in his vehicle,
19 LOPEZ explained that he was driving and should be responsible for what happened.
20         12.   Upon arriving at the Port of Entry, HSI Agents identified a DHS evidence bag
21 as property removed from the vehicle and LOPEZ, which contained personal property and
22 cellular telephone #1. Customs and Border Protection Officers ("CBPO") seized cellular
23 telephone # 1 from LOPEZ during his arrest. I discovered and seized cellular telephone #2
24 from a compartment underneath the radio, inside the vehicle.
25         13.   On August 21, 2018, Peter C. Lewis, United States Magistrate Judge, signed
26 a criminal complaint charging LOPEZ with importation of a controlled substance, in
27 violation of Title 21, United States Code, Sections 952 and 960.
28 I I
                                                 5
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.10 Page 10 of 12



 1         14.   Drug Enforcement Agency Laboratory analysis confirmed that there was
 2 approximately 67 kilograms of pure methamphetamine, and revealed that there was also
 3 approximately 215 grams ofFentanyl.
 4         15.   Based on the facts above, there is reason to believe that LOPEZ used cellular
 5 telephone #2 associated with Sprint PCS telephone number 775-412-8519 to communicate
 6 with other known and unknown co-conspirators in order to facilitate the importation of
 7 controlled substances. I believe that the Target Data may identify locations in the United
 8 States where LOPEZ was delivering narcotics.
 9         16.   In my training and experience, I have learned that Sprint PCS is a company
1O that provides cellular telephone access to the general public. I also know that providers of
11 cellular telephone service have technical capabilities that allow them to collect and
12 generate information about the locations of the cellular telephones to which they provide

l 3 service, including cell-site data, also known as "tower/face information" or "cell
14 tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers

l 5 covering specific geographic areas) that received a radio signal from the cellular telephone
16 and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
17 These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
18 more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
19 not necessarily serve every call made to or from that device. Accordingly, cell-site data
20 provides an approximate location of the cellular telephone but is typically less precise than
21 other types of location information, such as E-911 Phase II data or Global Positioning
22 Device ("GPS") data.
23         17.   Based on my training and experience, I know that Sprint PCS can collect cell-
24 site data about the telephone number 775-412-8519. I also know that wireless providers
25 such as Sprint PCS typically collect and retain cell-site data pertaining to cellular phones
26 to which they provide service in their normal course of business in order to use this
27 information for various business-related purposes.
28
                                                  6
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.11 Page 11 of 12



 1         18.   Based on my training and experience, I know that wireless providers such as
 2 Sprint PCS typically collect and retain information about their subscribers in their normal
 3 course of business. This information can include basic personal information about the
 4 subscriber, such as name and address, and the method(s) of payment (such as credit card
 5 account number) provided by the subscriber to pay for wireless telephone service. I also
 6 know that wireless providers such as Sprint PCS typically collect and retain information
 7 about their subscribers' use of the wireless service, such as records about calls or other
 8 communications sent or received by a particular phone and other transactional records, in
 9 their normal course of business. In my training and experience, this information may
1O constitute evidence of the crimes under investigation because the information can be used
11 to identify the telephone number 77 5-412-8519' s user or users and may assist in the
12 identification of co-conspirators and/or victims.
13                                       CONCLUSION
14         19.   Based on the foregoing, I request that the Court issue the proposed search
15 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
16         20.   Based upon my training and experience, consultation with other law
17 enforcement officers experienced in the importation of controlled substances, and all the
18 facts and opinions set forth in this Affidavit, there is probable cause to believe that the
19 Target Data to be seized, as set forth above and in Section I of Attachment B (incorporated
20 herein), will be found in the location described in Attachment A (incorporated herein).
21 //
22 II
23 II
24 II
25 II
26 II
27 //
28 //
                                                 7
     Case 2:18-mj-11662-RBM Document 1 Filed 12/19/18 PageID.12 Page 12 of 12



 1         21.   Therefore, I respectfully request that the Court issue a warrant requiring Sprint
 2 PCS to search its corporate records for the Target Data and to deliver the Target Data
 3 listed in Section I of Attachment B, so that I or another federal law enforcement agent may
 4 review the Target Data and seize the items described in Section II of Attachment B.
 5
 6


                                                          ~
 7
 8                                                                              ·1
 9

10 Subscribed and sworn to before me
11 this /~day of December 2018.
12
13
                                                         ~~
                                                         -on:uthBefl11dMontenegro
                                                         United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8
